Citation Nr: 1220743	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO.  06-34 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 20 percent for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his brother.


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1971.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In February 2010, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record.

The Board remanded the case for further action by the originating agency in July 2010 and October 2011.  The case has now returned to the Board for further appellate action.

In its October 2011 remand, the Board referred claims to reopen service connection for a gastrointestinal disorder and an increased rating for PTSD to the Agency of Original Jurisdiction (AOJ) for adjudication.  The record does not indicate that any action has been taken on these claims, and the Board does not have jurisdiction over them.  They are once again referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's diabetes mellitus requires treatment with insulin and a restricted diet; his medical provider has not regulated his occupational or recreational activities due to diabetes mellitus.




CONCLUSION OF LAW

The scheduler criteria for a rating in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.120, Diagnostic Code 7913 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for diabetes mellitus was granted in a January 2004 rating decision with an initial 10 percent evaluation assigned effective November 15, 2003.  The current 20 percent evaluation was assigned in a July 2005 rating decision effective May 24, 2005.  The Veteran contends that a rating in excess of 20 percent is warranted for his diabetes mellitus as it has resulted in the amputation of both his legs.  

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's diabetes mellitus is currently rated as 20 percent disabling under Diagnostic Code 7913.  This diagnostic code provides that when diabetes mellitus requires insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet, a 20 percent evaluation is merited.  When insulin, restricted diet, and regulation of activities are required, it is evaluated as 40 percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated 60 percent disabling.  Note (1) following the rating criteria provides that compensable complications of diabetes mellitus are rated separately unless they are used to support a total disability rating.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2011).  

The criteria for a 40 percent rating for diabetes are conjunctive not disjunctive-i.e.,  there must be insulin dependence and restricted diet and regulation of activities.  "Regulation of activities" is defined by Diagnostic Code 7913 as the "avoidance of strenuous occupational and recreational activities."  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).  

After review of the evidence of record, the Board finds that the Veteran's diabetes does not most nearly approximate the criteria associated with an increased evaluation.  Although the record establishes that the Veteran's diabetes is treated with an oral hypoglycemic agent and a restricted diet, there is no evidence of regulation of activities.  In fact, VA examiners who examined the Veteran in November 2010 and December 2011 specifically found that the Veteran's activities were not regulated due to diabetes.  Furthermore, the VA examiners noted that the Veteran visited his diabetic caretaker less than twice a month and did not require hospitalization for episodes of ketoacidosis or hypoglycemic reactions.  Thus, the objective evidence does not establish that the Veteran's diabetes mellitus most nearly approximates the criteria contemplated by an increased rating.

The Veteran has also not reported that his diabetes mellitus requires the regulation of his occupational and recreational activities.  He testified in February 2010 that his diabetes was treated with prescribed medication and a strict diet.  His other statements regarding the severity of his diabetes have been limited to describing the vascular and neurological effects on his upper and lower extremities.  The Board notes that the Veteran is in receipt of separate compensable ratings for peripheral vascular disease and amputations of the bilateral lower extremities and peripheral neuropathy of the bilateral upper extremities, all secondary to diabetes.  Therefore, symptoms associated with these manifestations of the Veteran's disability are not for consideration in the current claim.  See 38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1) (compensable complications of diabetes mellitus are rated separately unless they are used to support a total disability rating).  

The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's diabetes mellitus is manifested by symptoms including abnormal blood sugar levels that require insulin management and a restricted diet.  This manifestation is contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in an October 2008 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the October 2008 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The Veteran was provided adequate VA examinations in November 2010 and December 2011 in response to his claim for an increased rating.  

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and records from the Social Security Administration (SSA).  In January 2010, the Veteran submitted a letter from the private physician who treats his diabetes mellitus-related vascular complications.  The Veteran has not indicated that the private physician (who is a vascular surgeon) treats his diabetes mellitus and has not identified any treatment records from this doctor that could be used to support his claim for an increased rating.  Therefore, the Board finds that a remand is not necessary to request records from the Veteran's vascular surgeon.  

The Board also finds that VA has complied with the July 2010 and October 2011 remand orders of the Board.  In response to the Board's remands, the Veteran's SSA records were associated with the claims file and he was provided proper VA examinations in November 2010 and December 2011 to determine the severity of his diabetes mellitus.  Copies of the examination reports were also added to the claims file and the case was readjudicated in an April 2012 supplemental statement of the case (SSOC).  Therefore, VA has complied with the remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  

	(CONTINUED ON NEXT PAGE)








ORDER

Entitlement to a rating in excess of 20 percent for diabetes mellitus is denied. 



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


